Order entered June 17, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00270-CV

                             SULAIMAN THOBANI, Appellant

                                                 V.

                           RAHIM MITHANI, ET AL., Appellees

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-06433

                                          ORDER
       We GRANT appellees’ June 15, 2015 motion for an extension of time to file a brief.

Appellees shall file a brief by JUNE 30, 2015.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE